In re Wagoner, Neil L.; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “E”, No. 88-17897; to the Court of Appeal, Fourth Circuit, No. 90CW-0316.
Granted. Judgment of the district court is reversed insofar as it did not deny plaintiffs jury trial against Neil Wagoner, Secretary of the Department of Transportation and Development. Motion to strike jury trial against Neil Wagoner, Secretary of the Department of Transportation and Development, is granted. The addition of Neil Wagoner as a nominal party without any allegations of his personal fault or liability does not change the character of the suit as being one against the State. R.S. 13:5105.